PER CURIAM.
On June 20, 2001, the district court dismissed Alphonso Davis’ motion to vacate his conviction and sentence pursuant to 28 U.S.C.A. § 2255 (West Supp.2001). Three months later, Davis moved for reconsideration, asking the district court to rethink its dismissal of his § 2255 motion. The *98district court denied Davis’ motion, and Davis timely appealed. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court. See United States v. Davis, No. CR-95-59; CA-99-230-3 (W.D.N.C. filed Sept. 19, 2001; entered Sept. 20, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.